Exhibit 10.1 WAIVER AND AMENDMENT NO. 21 TO AMENDED AND RESTATED COMMERCIAL LOAN AND SECURITY AGREEMENT This WAIVER AND AMENDMENT NO. 21 TO AMENDED AND RESTATED COMMERCIAL LOAN AND SECURITY AGREEMENT (this “ Agreement ”) is made as of the 25th day of October, 2012, by and among TRANS-LUX CORPORATION , a Delaware corporation, with its chief executive office and principal place of business located at 26 Pearl Street, Norwalk, Connecticut 06850 (“ Borrower ”), each of the other corporations signatory hereto as guarantors (collectively, the “ Guarantors ”), and PEOPLE’S UNITED BANK (formerly known as People’s Bank), a Connecticut chartered banking corporation with an office located at 350 Bedford Street, Stamford, Connecticut 06901 (“ Lender ”). W I T N E S S E T H: WHEREAS, Lender has made certain loans (collectively, the “ Loans ”) to Borrower pursuant to a certain Amended and Restated Commercial Loan and Security Agreement dated as of December 23, 2004 (the “Original LSA” ), as amended by a certain Amendment No.1 to Amended and Restated Commercial Loan and Security Agreement dated as of May 9, 2006, as further amended by a letter agreement dated November 16, 2006, as further amended by a letter agreement dated April 2, 2007, as further amended by a letter agreement dated May 17, 2007 as further amended by a certain Amendment No. 5 to Amended and Restated Commercial Loan and Security Agreement dated as of August 9, 2007, as further amended by a letter agreement dated March 24, 2008, as further amended by a letter agreement dated March 27, 2008, as further amended by a certain Amendment No. 8 to Amended and Restated Commercial Loan and Security Agreement dated as of May 20, 2008, as further amended by a certain Amendment No. 9 to Amended and Restated Commercial Loan and Security Agreement dated as of July 16, 2008, as further amended by a letter agreement dated August 13, 2008, as further amended by a letter agreement dated November 14, 2008, as further amended by a letter agreement dated November 20, 2008, as further amended by a certain Amendment No. 13 to Amended and Restated Commercial Loan and Security Agreement and Waiver Agreement dated as of September 4, 2009, as further amended by a certain Amendment No. 14 to Amended and Restated Commercial Loan and Security Agreement and Waiver Agreement dated as of April 2, 2010, as further amended by a certain Amendment No. 15 to Amended and Restated Commercial Loan and Security Agreement and Waiver Agreement dated as of August 1, 2010, as further amended by a certain, as further amended by a certain Amendment No. 16 to Amended and Restated Commercial Loan and Security Agreement and Waiver Agreement dated as of May 1, 2011, as further amended by a certain Amendment No. 17 to Amended and Restated Commercial Loan and Security Agreement and Consent Agreement dated as of June 15, 2011, as further amended by a certain Amendment No. 18 to Amended and Restated Commercial Loan and Security Agreement and Note Amendment dated as of November 1, 2011, as further amended by certain letter agreements dated November 14, 2011 and December 1, 2011, as further amended by a certain Waiver and Amendment No. 19 to Amended and Restated Commercial Loan and Security Agreement dated as of December 31, 2011, and as further amended by a certain Amendment No. 20 to Amended and Restated Loan and Security Agreement dated as of March 30, 2012 (collectively, the “Prior Amendments” ); WHEREAS, in addition to the Prior Amendments, the Original LSA was also amended by a letter agreement dated April 20, 2009, a letter agreement dated August 14, 2009, a letter agreement dated April 16, 2012, and a letter agreement dated May 21, 2012 (collectively, the “Letter Agreements” ) (the Original LSA, as amended by the Prior Amendments and the Letter Agreements and as further amended from time to time, being hereinafter referred to as, the “ LSA ”); WHEREAS, capitalized terms not otherwise defined in this Agreement shall have the meanings ascribed to them in the LSA; WHEREAS, (a) the Guarantors (other than Trans-Lux Southwest Corporation and Trans-Lux Energy Corporation) have guaranteed all obligations of the Borrower to the Lender under the LSA and related Loan Documents pursuant to a certain Amended and Restated Unlimited Guaranty dated as of December 23, 2004 (as the same may be amended or reaffirmed from time to time, the “ Original Guarantor Guaranty ”); and (b) Trans-Lux Southwest Corporation and Trans-Lux Energy Corporation have guaranteed all obligations of the Borrower to the Lender under the LSA and related Loan Documents pursuant to a certain Unlimited Guaranty dated as of May 1, 2011 (as the same may be amended or reaffirmed from time to time, the “ Additional Guarantor Guaranty ” and together with the Original Guarantor Guaranty, the “Guaranty” ); WHEREAS, as security for its obligations to the Lender, including, without limitation, those arising under the LSA the Borrower has, among other things, granted to the Lender a lien on and security interest in all of its personal property assets pursuant to the LSA; WHEREAS, as security for their respective obligations to the Lender under the Guaranty, each Secured Guarantor has granted to the Lender a lien on and security interest in all of its personal property assets pursuant to a certain Amended and Restated Guarantor Security Agreement dated as of December 23, 2004 (as the same may be amended or reaffirmed from time to time, the “ Guarantor Security Agreement ”); WHEREAS, the Borrower has repaid the Converted Term Loan in full and, as of the date hereof, the only credit facilities available to the Borrower under the LSA are the Revolving Loan facility and the Letter of Credit sub-facility); WHEREAS, on or about November 9, 2011, Trans-Lux Loveland Corporation merged into Trans-Lux Movie Operations Corporation with Trans-Lux Movie Operations Corporation being the surviving corporation; WHEREAS, on December 15, 2011, Trans-Lux Real Estate Corporation, a Texas corporation and Trans-Lux Movie Operations Corporation, a Texas corporation were voluntarily dissolved; WHEREAS, Borrower and the Guarantors (collectively, the “ Obligors ”) have requested Lender: (a) to waive certain financial covenant defaults; and (b) to extend the maturity date of the Revolving Loan to January 1, 2013, and WHEREAS, Section 10.1 of the LSA provides that no modification or amendment of the Credit Agreement shall be effective unless the same shall be in writing and signed by the Lender and Borrower. NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Lender and each Obligor agree as follows: 1. Acknowledgments, Affirmations and Representations and Warranties . a. The Obligors acknowledge, affirm, represent and warrant that: (i) All of the statements contained herein are true and correct and that each understands that the Lender is relying on the truth and completeness of such statements to enter into this Agreement. (ii) As of October _25th, 2012, the Borrower is legally and validly indebted to the Lender by virtue of the Revolving Loan in the principal outstanding amount of [
